DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin McCarthy on 03/21/2022.

The application has been amended as follows: 
In the claims:
In claim 15, line 1, add “non-transitory” before “machine-readable medium”. 
In claim 16, line 1, add “non-transitory” before “machine-readable medium”.
In claim 17, line 1, add “non-transitory” before “machine-readable medium”.
In claim 18, line 1, add “non-transitory” before “machine-readable medium”.
In claim 19, line 1, add “non-transitory” before “machine-readable medium”.
In claim 20, line 1, add “non-transitory” before “machine-readable medium”.



Allowable Subject Matter
Claim 1-20 are allowed. 
The following is a list of the closest prior art:
Kochar (US 2015/0301754) teaches flex cells that are configured from MLC to SLC cells: “For example, a memory cell may be designed as a “flex cell,” in which the cell can either be used as a single-level cell (SLC) or a multi-level cell (MLC), as determined by the storage controller 110. So, to make a tradeoff between performance and endurance, the storage controller 110 can configure the cells to SLC cells (because it is faster to write to SLC cells than MLC cells), and then, at a later time (e.g., as a background operation), move the data from the SLC cells to the MLC cells (which reduces the endurance of the storage module 100 since another program/erase cycle is used for that transfer).”  Kochar paragraph 0033.  This teaching would lead one of ordinary skill to generally configure flex cells in SLC mode for faster writes.  But Kochar fails to teach the recited “receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the message indicating a specific expected size of the data to be written; responsive to receiving the message: calculating, using the specific expected size of the data to be written from the message, a number of memory cells of the array to reconfigure from MLC to SLC; and reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set the calculated number of memory cells; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache” as a whole.  
Shin (2014/0071753) teaches receiving a command that causes all data to be stored in the SLC area but does not teach modifying MLC cells to the SLC configuration.  Shin also does not clearly state that the size causes storage in the SLC area, at least because the reference stated that larger data may message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the message indicating a specific expected size of the data to be written; responsive to receiving the message: calculating, using the specific expected size of the data to be written from the message, a number of memory cells of the array to reconfigure from MLC to SLC; and reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set the calculated number of memory cells; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache” as a whole.  
Wu (US 2017/0075812) teaches using the number of cells currently configured as MLC cells (together with other factors) to determine how many cells to configure as SLC cells.  Wu does not teach the recited “receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the message indicating a specific expected size of the data to be written; responsive to receiving the message: calculating, using the specific expected size of the data to be written from the message, a number of memory cells of the array to reconfigure from MLC to SLC; and reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set the calculated number of 
  Lieber (US 2015/0213896) teaches “It should be appreciated that when operating in burst mode, the memory performance (write speed) can be significantly increased by writing host data strictly to SLC mode storage elements, and by absorbing significant amounts of host data in SLC mode storage elements before starting a folding/relocation operation to transfer the stored data from the SLC mode storage elements to the MLC mode storage elements.”  Lieber paragraph 0055.  Lieber also teaches SLC  and MLC modes including changing an area from SLC to MLC functionality and vice versa, but fails to teach changing the memory to SLC mode in response to a host command indicating a pending large data transfer.  See Lieber paragraph 0039.  See also Lieber paragraph 0049 teaching that large writes to the SLC area overflow to the MLC area, which is a different inventive concept.  Therefore Lieber does not teach the recited “receiving a message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the message indicating a specific expected size of the data to be written; responsive to receiving the message: calculating, using the specific expected size of the data to be written from the message, a number of memory cells of the array to reconfigure from MLC to SLC; and reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set the calculated number of memory cells; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache” as a whole.  
Wang (How Many MLCs Should Impersonate SLCs to Optimize SSD Performance?; 2016) teaches that configuring MLC cells as SLC cells greatly improves performance and has much less programming latency.  See Wang page 1. Wang teaches reconfiguring MLC cells as SLC cells to optimize the tradeoff message from a host indicating that the host will write an amount of data that exceeds a specified threshold in a specified period of time to the array of memory cells, the message received by the memory device prior to a receipt of data indicated by the message by the memory device, the message indicating a specific expected size of the data to be written; responsive to receiving the message: calculating, using the specific expected size of the data to be written from the message, a number of memory cells of the array to reconfigure from MLC to SLC; and reconfiguring a first set of one or more memory cells of the array that are configured as MLC to SLC and adding the reconfigured first set to the SLC cache to establish an enlarged SLC cache, a size of the first set the calculated number of memory cells; and receiving data corresponding to the message and writing at least a portion of the data to the enlarged SLC cache” as a whole.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139